COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00218-CV


TERI ANGLIM                                                           APPELLANT

                                         V.

CHESAPEAKE OPERATING, INC.                                              APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2011-008256-1

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We have considered the parties’ “Joint Motion To Set Aside Judgment Of

The Trial Court And Remand For Dismissal Pursuant To Settlement Agreement,”

which we construe as a voluntary dismissal by agreement under Texas Rule of

Appellate Procedure 42.1(a)(2). See Tex. R. App. P. 42.1(a)(2). It is the court’s

opinion that the motion should be granted; therefore, we set aside the trial court’s

      1
       See Tex. R. App. P. 47.4.
judgment without regard to the merits and remand this case to the trial court to

render judgment in accordance with the parties’ settlement agreement. See Tex.

R. App. P. 42.1(a)(2)(B), 43.2(d).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: December 4, 2014




                                      2